Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Newly submitted claims 22-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Original claim 1, that has  been cancelled directed to
Fiber optic based uncompressed zero-delay full quality hdmi cable also called in some cases aoc active optical cable, ADDED WITH INTEGRATED IR INFRARED REMOTE CONTROL capabilities to remote control uni-directional and bi-directional audio video and ir devices remotely from each-other sides of the hdmi fiber optic cable, integrated with the same hdmi fiber-based cable, without requiring additional cables and devices, without disrupting or reducing the hdmi standard & connections full specs such as cec arc earc etc which remains fully functional, searchable in class/subclass H04N 21/45.
.While the newly submitted claims 3-7 directed to a device for transmitting data signals and infrared signals, the device comprising: an optical fiber-based cable, the optical fiber-based cable has a proximal end and a distal end; an infrared signal receiver coupled to the proximal end of the optical fiber- based cable, wherein the infrared signal receiver is configured to capture an infrared signal from an infrared remote control, the infrared signal receiver configured to transmit the infrared signal; and an infrared signal transmitter coupled to the distal end of the optical fiber- based cable, wherein the infrared signal transmitter is configured to reproduce the infrared signal and transmit the reproduced infrared signal to an electronic device searchable in class/subclass H02B 6/4249
If these group claims were originally presented c in the application applicant then there would have been restriction/election requirement  for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, none of the claims are generic.
The amendment filed on 6/27/2022 canceling claim 1 drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03).  The remaining claims are not readable on the elected invention because of the stated reason above.
Failure to timely respond to this notice will result in:
Abandonment of the application if the non-compliant amendment is a non-final amendment or an amendment filed in response to a Quayle action; or
Non-entry of the amendment if the non-compliant amendment is a preliminary amendment or supplemental amendment.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTH or sixty (60) DAYS, whichever is longer, from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE. 

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883